       2:17-cr-20037-JES-JEH # 336        Page 1 of 4                                         E-FILED
                                                                  Monday, 13 May, 2019 05:51:35 PM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

     THE UNITED STATES OF AMERICA’S MOTION FOR CLARIFICATION
      REGARDING THE PROFFERED TESTIMONY OF DR. SUSAN ZOLINE

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and Department of Justice Trial Attorney James B. Nelson, and

respectfully moves for clarification with regard to Dr. Susan Zoline’s proffered

testimony regarding the “standard of care.” The bases for the United States’ motion are

as follows:

       1.     On March 13, 2019, the United States moved the Court to preclude the

testimony of Dr. Susan Zoline, a late-noticed expert witness that the defendant intended

to call during the penalty phase. (R.264). The defendant filed a responsive pleading on

March 29, 2019, and the United States replied on April 5, 2019. (R.289, 294).

       2.     After hearing oral argument regarding the scope of Dr. Zoline’s proffered

testimony, the Court issued a minute entry order on April 8, 2019, granting the United

States’ motion to preclude with regard to the issue of standard of care. The Court gave
       2:17-cr-20037-JES-JEH # 336          Page 2 of 4



the defendant until May 6, 2019, to provide an amended disclosure with regard to Dr.

Zoline’s expert testimony to describe alternative bases for her expert testimony.

       3.     On May 6, 2019, the defendant sent a letter to the United States, which

noted that:

       With respect to Dr. Zoline, we believe our prior disclosure dated February
       20, 2019, satisfies the requirements of Fed. R. Crim. Proc. 16(b)(1)(C). She
       did not examine the defendant and will not be providing a written report,
       rather she will testify consistent with the summary we provided to you.

The defendant did not follow the Court’s instruction to provide an amended disclosure

of testimony for Dr. Zoline. Quite the contrary – the defendant reiterated his intent to

call Dr. Zoline to testify with regard to the “standard of care,” notwithstanding the

Court’s order precluding that testimony.

       4.     Given the defendant’s failure to provide an amended disclosure, the

United States respectfully submits that there are no new issues to consider with regard

to Dr. Zoline’s proffered testimony and, as such, there is no basis to disturb the Court’s

April 8, 2019, ruling on this issue.

       5.     The United States respectfully requests clarification from the Court that,

given the defendant’s failure to provide an alternative basis for calling her as an expert

witness, the testimony of Dr. Zoline remains precluded and the United States need not

retain an expert witness to testify in rebuttal.




                                              2
2:17-cr-20037-JES-JEH # 336        Page 3 of 4



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                          /s/ James B. Nelson
Eugene L. Miller                             James B. Nelson
Assistant United States Attorney             Trial Attorney
201 S. Vine St., Suite 226                   Capital Case Section
Urbana, IL 61802                             United States Department of Justice
Phone: 217/373-5875                          1331 F. Street NW, Room 625
Fax: 217/373-5891                            Washington, DC 20004
eugene.miller@usdoj.gov                      Phone: 202/598-2972
                                             james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                      3
       2:17-cr-20037-JES-JEH # 336         Page 4 of 4



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             4
